DETAILED ACTION

Response to Amendment
Applicant's amendment filed 2/22/2022 has been entered.  Currently, claims 21-40 are pending and claims 1-20 are cancelled.


Claim Rejections - 35 USC § 112
Claims 35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 35 and 38, the limitations that the “semi-crystalline regions are present in the…hydrogel at a ratio of at least 20:1 By weight relative to the semi-crystalline regions” renders the claims indefinite as the ratio is based upon the same component to itself.  This rejection can be overcome by changing the phrase to “amorphous regions are present in the…hydrogel at a ratio of at least 20:1 by weight relative to the semi-crystalline regions” which is how the claims will be interpreted.  


Claim Rejections - 35 USC § 103
Claims 21-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 201445011) in view of Gvozdic (6,855,743).
1, which reads on applicants’ material defining a portion of the first surface of the component in the form of a film, wherein the bottom layer is a sponge (pgs. 1, 3, and 4); however, Wang ‘011 does not explicitly teach that the material of the sponge being a polymeric hydrogel.
	Gvozdic teaches a cellular hydrogel sponge (col. 14, lines 57-65).  The hydrogel may be a polyvinyl alcohol, which is a thermoplastic material (col. 4, lines 6-15).  The hydrogel can be physically crosslinked (col. 4, lines 6-9).
	Since Wang ‘011 and Gvozdic are both drawn to sponge materials, it would have been obvious to one having ordinary skill in the art to have made the sponge of Wang ‘011 out of the hydrogel sponge of Gvozdic.  This would be a simple substitution of materials known for the same purpose, which would have has predictable results as understood by one having ordinary skill.   Given the fact that the sponge layer comprises a hydrogel identical to that claimed, it will intrinsically possess the water uptake capacity, water uptake rate, swell thickness increase, wet-state glass transition temperature, wet-state storage modulus, and wet-state contact angle claimed.
	With regard to claim 32, the references do not specifically teach the thickness of the sponge layer.
	It would have been obvious to one having ordinary skill to have made the sponge layer any thickness, including from 0.1 to 5 mm as claimed, such that the sponge layer was thick enough to absorb a sufficient amount of water while not being so thick as to be too costly and uncomfortable to wear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,463,105. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a component that can be placed into an article of footwear having a first surface comprising a hydrogel that is present as a non-woven, a yarn in a woven textile, knit textile or a braided textile, or in the form of a film.  It possesses all the same properties, it may be physically crosslinked, have carbamate linkages, and may have semi-crystalline regions and amorphous regions in the same ratio as claimed; however, the patented claims do not teach an article of footwear comprising the component or all of the limitations of pending claim 36 in the same claim.
It would have been obvious to one having ordinary skill in the art to have made the component of the patented claims be in an article of footwear having a crosslinked 


Response to Arguments
Applicant’s arguments, see Remarks, filed 02/22/2022, with respect to the objections to claims 38 and 39, the 112(b) rejections of claims 22-25, 28, 32 and 34, and the prior art rejections based upon Chu et al. and Cartmell et al. have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Applicants argue that the amendments limiting the claims to an article of footwear have overcome the prior art rejections, and therefore the claims are in condition for allowance.
	While the Examiner agrees that the amendments to claims 21 and 36 have overcome the rejections based upon Chu et al. and Cartmell et al., the Examiner notes that these amendment have necessitated further search and consideration by the Examiner.  After this further search and consideration, the Examiner has identified the 
	Applicants argue that since the claims have been amended, the double patenting rejection no longer applies to the present claims.
	The Examiner respectfully disagrees and has set forth how the patented claims and the pending claims are obvious over each other.  Since applicants have not specifically pointed out a distinct patentable difference, the Examiner maintains his position was correct.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.